DETAILED ACTION
Information Disclosure Statement
The Information Disclosure Statement filed on 02/05/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Response to Arguments
Applicant’s arguments, see Remarks filed on 02/12/2021, with respect to previous claims 1-9 have been fully considered and are persuasive.  The previous 102(a)(1) and 103 rejections have been withdrawn. 
The previous specification objection has been considered and is withdrawn.
The previous 112(b) claim rejections regarding claims 1-9 have been considered and are withdrawn.

Allowable Subject Matter
Claims 1, 2 and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, Chau (US 2013/0068675 A1) is the closest prior art.  Chau teaches a liquid treatment apparatus (see FIGS. 1-2, water treatment device 100) (see paragraph 1 – “…a fluid treatment unit, and a fluid treatment assembly and a fluid treatment device that employs the fluid treatment unit”), characterized in that the liquid treatment apparatus comprises:
an outer cylinder enclosing the outer walls of respective vertically stacked fluid treatment units…”) (see paragraph 13 – “By setting the outer cylinder…using the outer cylinder as an outer housing to accommodate respective units…”) (see paragraph 32 – “18 outer cylinder”);
an inlet for a liquid to flow into the accommodating space (see FIG. 1, introduction inlet 102) (see paragraph 34 – “…The opening of the tank body mainly comprises an introduction inlet 102 for introduction of the water into the tank body and a discharge outlet 103 for discharge of the water from the tank body…”);
an outlet for the liquid to flow out of the accommodating space (see FIG. 1, discharge outlet 103) (see paragraph 34 – “…The opening of the tank body mainly comprises an introduction inlet 102 for introduction of the water into the tank body and a discharge outlet 103 for discharge of the water from the tank body…”);
a treatment medium used for treating the liquid contacting the treatment medium (see FIG. 1, treatment assembly 10 including multiple treatment units 1 and at least one treatment medium (no reference character provided) located within the multiple treatment units 1) (see paragraph 11 – “…a fluid treatment assembly employing the above fluid treatment unit…the fluid treatment assembly comprising a plurality of vertically stacked fluid treatment units, each fluid treatment unit comprising a chamber accommodating at least one fluid treatment medium therein…the fluid treatment assembly further comprising an introduction passage and a discharge passage…”) (see paragraph 34 – “…a treatment assembly 10 consisting of a plurality of vertically stacked treatment units 1 and fine grinding fluid treatment mediums stacked in the tank body…”) (see paragraph 35 – “…The inner wall 11, the outer wall 12, the upper wall 13 and the lower wall 14 together form a chamber in which a water treatment medium is accommodated”); and
spiral flow-guiding devices (see FIG. 11, spiral guide plates 5) making the liquid in the accommodating space flow in a spiral direction around an axis of the cylindrical shape at least before contacting the treatment medium or in contacting the treatment medium (see paragraph 32 – “5 Guide Plate”) (see paragraph 35 – “…the water treatment device…illustrates a treatment assembly 10 consisting of four vertically stacked treatment units…each is a cylinder with a section in a circular ring shape, an axial direction of the cylinder is the same as that of the tank body, which is generally a vertical direction in normal use…”) (see paragraph 38 – “…The treatment assembly uses the axis of the cylindrical treatment unit as its own axis and extends in a vertical direction) (see paragraph 75 – “…a spiral guide plate is provided between the inner wall 11 and the outer wall 12 of the treatment unit…Due to the existence of the guide plate, the water entering from the unit inlet 15 will not directly flow upwardly toward the unit outlet 16, but flows along a spiral direction under the compelling guide of the guide plate, thereby increasing both the flow route and the time to be treated”) (see paragraph 76 – “…it is preferable that a plurality of spiral guide plates are used…whether the spiral shapes are the same or different, their spiral a flat plate inclined relative to the axis of the cylinder of the unit, or a generally-inclined plate with steps, as long as it can guide the water flow to flow along a direction inclined relative to the axis of the cylinder of the unit.  Moreover, an inclined angle of the guide plates relative to the axis of the treatment unit also can be set upon actual conditions…Preferably, spiral guide plates are provided on both the inner wall 11 and the outer wall 12…”);
wherein the accommodating space at least comprises a first portion and a second portion (see annotated FIG. 1 below, Examiner is interpreting “a first portion” to include a space where fluid flows inside the chamber formed within the treatment unit 1 via unit inlet 15, and flows in a spiral direction as a result of the plurality of spiral guide plates.  Examiner is further interpreting “a second portion” to include a space where fluid flows through the treatment medium (no reference character provided) within the chamber formed by the treatment unit 1) (see paragraph 75 – “…a spiral guide plate is provided between the inner wall 11 and the outer wall 12 of the treatment unit…Due to the existence of the guide plate, the water entering from the unit inlet 15 will not directly flow upwardly toward the unit outlet 16, but flows along a spiral direction under the compelling guide of the guide plate, thereby increasing both the flow route and the time to be treated”), the first portion being used to set the spiral flow-guiding devices (spiral guide plates 5) so that the liquid flows in the spiral direction around the axis of the cylindrical shape (Examiner’s note:  A spiral guide plate 5 is provided between the inner wall 11 and the outer wall 12 of the treatment unit 1 to allow an incoming water to flow through a unit inlet 15 in a spiral direction) (see paragraph 35 – an axial direction of the cylinder is the same as that of the tank body, which is generally a vertical direction in normal use…”) (see paragraph 38 – “…The treatment assembly uses the axis of the cylindrical treatment unit as its own axis and extends in a vertical direction) (see paragraph 75 – “…a spiral guide plate is provided between the inner wall 11 and the outer wall 12 of the treatment unit…Due to the existence of the guide plate, the water entering from the unit inlet 15 will not directly flow upwardly toward the unit outlet 16, but flows along a spiral direction under the compelling guide of the guide plate, thereby increasing both the flow route and the time to be treated”) (see paragraph 81 – “The guide plate…may be a flat plate inclined relative to the axis of the cylinder of the unit, or a generally-inclined plate with steps, as long as it can guide the water flow to flow along a direction inclined relative to the axis of the cylinder of the unit.  Moreover, an inclined angle of the guide plates relative to the axis of the treatment unit also can be set upon actual conditions…Preferably, spiral guide plates are provided on both the inner wall 11 and the outer wall 12…”), and the second portion being used to set the treatment medium to process the liquid (see paragraph 11 – “…a fluid treatment assembly employing the above fluid treatment unit…the fluid treatment assembly comprising a plurality of vertically stacked fluid treatment units, each fluid treatment unit comprising a chamber accommodating at least one fluid treatment medium therein…the fluid treatment assembly further comprising an introduction passage and a discharge passage…”) (see paragraph 34 – “…a treatment assembly 10 consisting of a plurality of vertically stacked treatment units 1 and fine grinding fluid treatment mediums stacked in the tank body…”) (see paragraph 35 – “…The inner wall 11, the outer wall 12, the upper wall 13 and the lower wall 14 together form a chamber in which a water treatment medium is accommodated”).

    PNG
    media_image1.png
    692
    471
    media_image1.png
    Greyscale



















see FIGS. 14-15 of the current application for illustrative purposes), a third liquid flow path being formed between the first inner cylinder and the second inner cylinders, a fourth liquid flow path being formed inside the second inner cylinders, and the second liquid flow path comprising the third liquid flow path and the fourth liquid flow path, as recited in amended, independent claim 1.
Corresponding dependent claims 2 and 6-9 are allowable for the same reasons as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKASH K VARMA/Examiner, Art Unit 1773                                                                                                                                                                                                        								/ROBERT CLEMENTE/								Primary Examiner, Art Unit 1773